Exhibit 10.1

 



NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

MYDX, INC.

 

CONVERTIBLE NOTE

 

Issuance Date: May 24, 2016    Original Principal Amount:      $275,000 Note No.
MYDX-1    Consideration Paid at Close: $50,000





   

FOR VALUE RECEIVED, MyDx, Inc., a Nevada corporation with a par value of $0.001
per common share (“Par Value”) (the "Company"), hereby promises to pay to the
order of Vista Capital Investments, LLC or registered assigns (the "Holder") the
amount set out above as the Original Principal Amount (as reduced pursuant to
the terms hereof pursuant to redemption, conversion or otherwise, the
"Principal") when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable, upon the Maturity Date
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).

 

The Original Principal Amount is $275,000 (two hundred seventy five thousand)
plus accrued and unpaid interest and any other fees. The Consideration is
$250,000 (two hundred fifty thousand) payable by wire transfer (there exists a
$25,000 prorated original issue discount (the “OID”)). The Holder shall pay
$50,000 of Consideration upon closing of this Note. The Holder may pay
additional Consideration to the Company in such amounts and at such dates as
Holder may choose in its sole discretion. For purposes hereof, the term
“Outstanding Balance” means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms hereof for conversion,
breach hereof or otherwise, plus any accrued but unpaid interest, collection and
enforcements costs, and any other fees, penalties, damages or charges incurred
under this Note. The Original Principal Amount due to Holder shall be prorated
based on the Consideration paid by Holder (plus an approximate 10% Original
Issue Discount that is prorated based on the Consideration paid by the Holder as
well as any other interest or fees) such that the Company is only required to
repay the amount funded and the Company is not required to repay any unfunded
portion of this Note.

 

(1)   GENERAL TERMS

 

(a)   Payment of Principal. The "Maturity Date" shall be two years from the date
of each payment of Consideration, as may be extended at the option of the Holder
in the event that, and for so long as, an Event of Default (as defined below)
shall not have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 

 

 

 

(b)    Interest. A one-time interest charge of ten percent (10%) (“Interest
Rate”) shall be applied on the Issuance Date to the Outstanding Balance.
Interest hereunder shall be paid on the Maturity Date (or sooner as provided
herein) to the Holder or its assignee in whose name this Note is registered on
the records of the Company regarding registration and transfers of Notes in cash
or converted into Common Stock at the Conversion Price provided the Equity
Conditions are satisfied.

 

(c)     Security. This Note shall not be secured by any collateral or any assets
pledged to the Holder.

 

(2)   EVENTS OF DEFAULT.

 

(a)   An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

(i)      The Company's failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note (including, without
limitation, the Company's failure to pay any redemption payments or amounts
hereunder);

 

(ii)      A Conversion Failure as defined in section 3(b)(ii);

 

(iii)     The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iv)      The Company or any subsidiary of the Company shall default in any of
its obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

 



 2 

 

 



(v)       The Common Stock is suspended or delisted for trading on the Over the
Counter OTCQB Venture Marketplace or OTCPink Open Marketplace (the “Primary
Market”).

 

(vi)     (Reserved)

 

(vii)    The Company loses its status as “DTC Eligible.”

 

(viii)   The Company shall become late or delinquent in its filing requirements
as a fully-reporting issuer registered with the Securities & Exchange
Commission.

 

(ix)     The Company shall fail to reserve and keep available out of its
authorized Common Stock a number of shares equal to at least 4 (four) times the
full number of shares of Common Stock issuable upon conversion of all
outstanding amounts under this Note.

 

(b)   Upon the occurrence of any Event of Default (without the need for any
party to give any notice or take any other action), the Outstanding Balance
shall immediately and automatically increase to 120% of the Outstanding Balance
immediately prior to the occurrence of the Event of Default (the “Default Sum”).
Upon the occurrence of any Event of Default, the Note shall become immediately
due and payable and the Company shall pay to the Holder, in full satisfaction of
its obligations hereunder, an amount equal to the Default Sum, all without
demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.

 

(3)   CONVERSION OF NOTE.   This Note shall be convertible into shares of the
Company's Common Stock, on the terms and conditions set forth in this Section 3.

 

(a)   Conversion Right. Subject to the provisions of Section 3(c), at any time
or times on or after the Issuance Date, the Holder shall be entitled to convert
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into fully paid and nonassessable shares of Common Stock in accordance with
Section 3(b), at the Conversion Price (as defined below). The number of shares
of Common Stock issuable upon conversion of any Conversion Amount pursuant to
this Section 3(a) shall be equal to the quotient of dividing the Conversion
Amount by the Conversion Price. The Company shall not issue any fraction of a
share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. The Company
shall pay any and all transfer agent fees, legal fees, costs and any other fees
or costs that may be incurred or charged in connection with the issuance of
shares of the Company’s Common Stock to the Holder arising out of or relating to
the conversion of this Note.

 

(i)      "Conversion Amount" means the portion of the Original Principal Amount
and Interest to be converted, plus any penalties, redeemed or otherwise with
respect to which this determination is being made.

 

(ii)     "Conversion Price" shall equal 50% of the average of the two (2) lowest
trading prices occurring during the fifteen (15) consecutive Trading Days
immediately preceding the applicable Conversion Date on which the Holder elects
to convert all or part of this Note, subject to adjustment as provided in this
Note.

 



 3 

 

 



(b)   Mechanics of Conversion.

 

(i)     Optional Conversion. To convert any Conversion Amount into shares of
Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by
email, facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m.,
New York, NY Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit A (the "Conversion Notice") to the Company.
On or before the third Business Day following the date of receipt of a
Conversion Notice (the "Share Delivery Date"), the Company shall (A) if legends
are not required to be placed on certificates of Common Stock pursuant to the
then existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”)
and provided that the Transfer Agent is participating in the Depository Trust
Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

 

(ii)     Company's Failure to Timely Convert. If within two (2) Trading Days
after the Company's receipt of the facsimile or email copy of a Conversion
Notice the Company shall fail to issue and deliver to Holder via “DWAC/FAST”
electronic transfer the number of shares of Common Stock to which the Holder is
entitled upon such holder's conversion of any Conversion Amount (a "Conversion
Failure"), the Original Principal Amount of the Note shall increase by $2,000
per day until the Company issues and delivers a certificate to the Holder or
credit the Holder's balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder's conversion of any
Conversion Amount (under Holder’s and Company’s expectation that any damages
will tack back to the Issuance Date). Company will not be subject to any
penalties once its transfer agent processes the shares to the DWAC system. If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Outstanding Balance with the
rescinded conversion shares returned to the Company (under Holder’s and
Company’s expectations that any returned conversion amounts will tack back to
the original date of the Note).

 

(iii)    DWAC/FAST Eligibility.   If the Company fails for any reason to deliver
to the Holder the Shares by DWAC/FAST electronic transfer (such as by delivering
a physical stock certificate), or if there is a Conversion Failure as defined in
Section 3(b)(ii), and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Company must make the Holder whole by either of the following
options at Holder’s election:

 

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].



 



 4 

 

 

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Company.

 

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

 

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

 

(iv)     DTC Eligibility & Sub-Penny. If the Company fails to maintain its
status as “DTC Eligible” for any reason, or, if the effective Conversion Price
as calculated in Section 3(a)(ii) is less than $0.01 at any time (regardless of
whether or not a Conversion Notice has been submitted to the Company), the
Principal Amount of the Note shall increase by ten thousand dollars ($10,000)
(under Holder’s and Company’s expectation that any Principal Amount increase
will tack back to the Issuance Date). In addition, the Conversion Price shall be
permanently redefined to equal the lesser of (a) $0.01 or (b) 40% of the lowest
trade occurring during the twenty five (25) consecutive Trading Days immediately
preceding the applicable Conversion Date on which the Holder elects to convert
all or part of this Note, subject to adjustment as provided in this Note.

 

(v)     Par Value True-Up. In the event that the Conversion Price is less than
Par Value on the Conversion Date, the Holder may elect to submit a Conversion
Notice (attached hereto as Exhibit A) with a conversion price equal to the
Company’s Par Value. In addition, upon written notice from the Holder in the
form attached hereto as Exhibit B (the “True-Up Notice”), the Holder may require
the Company, at the Holder’s election, to either (A) issue and deliver to the
Holder a number of shares of Common Stock as equals (X) the Conversion Amount
divided by 60% of the lowest trade occurring during the twenty five (25)
consecutive Trading Days immediately preceding the applicable Conversion Date,
less (Y) the Conversion Amount divided by the Par Value (Any additional shares
of Common Stock issuable pursuant to this Section 3(b)(v) shall be referred to
herein as “True-Up Shares”), or (B) add to the Outstanding Balance a dollar
amount equal to the number of True-Up Shares (as calculated above) multiplied by
the high trade price on the Conversion Date (Any dollar amount added to the
Outstanding Balance pursuant to this Section 3(b)(v) shall be referred to herein
as the “True-Up Balance”) (under Holder’s and the Company’s expectation that any
True-Up Balance amounts will tack back to the Issuance Date).

 

(vi)    Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 

(c)    Limitations on Conversions or Trading.

 

(i)   Beneficial Ownership. The Company shall not effect any conversions of this
Note and the Holder shall not have the right to convert any portion of this Note
or receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such conversion or receipt of such interest payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest. Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. In the event that the Market Capitalization of the
Company falls below $2,500,000, the term “4.99%” above shall be permanently
replaced with “9.99%”. “Market Capitalization” shall be defined as the product
of (a) the closing price of the Common Stock of the Common stock multiplied by
(b) the number of shares of Common Stock outstanding as reported on the
Company’s most recently filed Form 10-K or Form 10-Q. The provisions of this
Section may be waived by Holder upon not less than 65 days prior written
notification to the Company.

 



 5 

 

 

(ii)   Capitalization. So long as this as this Note is outstanding, upon written
request of the Holder, the Company shall furnish to the Holder the then-current
number of common shares issued and outstanding, the then-current number of
common shares authorized, and the then-current number of shares reserved for
third parties.

 

(d)   Other Provisions.

 

(i)     Share Reservation.   The Company shall at all times reserve and keep
available out of its authorized Common Stock a number of shares equal to at
least 4 (four) times the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Note; and within 3 (three)
Business Days following the receipt by the Company of a Holder's notice that
such minimum number of shares of Common Stock is not so reserved, the Company
shall promptly reserve a sufficient number of shares of Common Stock to comply
with such requirement. The Company will at all times reserve at least 5,000,000
shares of Common Stock for conversion.

 

(ii)    Prepayment.   During the first 180 days this Note is in effect, upon 10
business days’ notice to Holder (“Notice Period”), the Company may redeem this
Note by paying to the Holder an amount as follows (“Redemption Amount”): (i) if
the redemption is within the first 90 days this Note is in effect, then for an
amount equal to 120% of the Outstanding Balance of this Note along with any
interest that has accrued during that period, (ii) if the redemption is after
the 90th day this Note is in effect, but before the 180th day this Note is in
effect, then for an amount equal to 130% of the Outstanding Balance of this Note
along with any accrued interest. This Note may not be redeemed after 180 days
without written consent of the Holder. The redemption must be closed and paid
for within 3 business days of Company receiving redemption instructions
following the Notice Period or the redemption will be invalid and the Company
may not redeem this Note, the holder may convert this note at anytime after 180
days.

 

(iii)    (Reserved).

 



 6 

 

 

(iv)     All calculations under this Section 3 shall be rounded up to the
nearest $0.00001 or whole share.

 

(v)     Nothing herein shall limit a Holder's right to pursue actual damages or
declare an Event of Default pursuant to Section 2 herein for the Company's
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(4)   SECTION 3(A)(9) OR 3(A)(10) TRANSACTION. So long as this Note is
outstanding, the Company shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a “3(a)(9)
Transaction”) or Section 3(a)(10) of the Securities Act (a “3(a)(10)
Transaction”). In the event that the Company does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(10)
Transaction while this note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, will be assessed and will
become immediately due and payable to the Holder at its election in the form of
cash payment or addition to the balance of this Note.

 

(5)   PIGGYBACK REGISTRATION RIGHTS. The Company shall include on the next
registration statement the Company files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note,
being immediately due and payable to the Holder at its election in the form of
cash payment or addition to the balance of this Note. The Holder understands
that the Company has a pending registration statement with the SEC (File No.:
333-205759), and such registration statement shall be exempt from granting the
holder the piggyback registration rights.

 

(6)   REISSUANCE OF THIS NOTE.

 

(a)    Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without Company’s approval.

 

(b)    Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

(7)   NOTICES.  Any notices, consents, waivers or other communications required
or permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
(iii) upon receipt, when sent by email; or (iv) one (1) Trading Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be those set forth in the communications
and documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 



 7 

 

 

The addresses for such communications shall be:

 

If to the Company, to:

 

MyDx, Inc.

6335 Ferris Square, Suite B

San Diego, CA 92121

Attn: Daniel Yazbeck

E-mail: daniel@cdxlife.com

 

If to the Holder:

 

VISTA CAPITAL INVESTMENTS, LLC

406 9th Avenue, Suite 201

San Diego, CA 92101

Attn: David Clark, Principal

Email: dclark@vci.us.com

 

(8)    APPLICABLE LAW AND VENUE. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
conflicts of laws thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of California or in the federal courts located in the city
and county of San Diego, in the State of California. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

 

(9)    WAIVER. Any waiver by the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

(10)   LIQUIDATED DAMAGES. Holder and Company agree that in the event Company
fails to comply with any of the terms or provisions of this Note, Holder's
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties' inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Holder and Company agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Holder's and Company's expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).

 

(11)  Holder agrees that so long as this Note from Company to Holder remains
outstanding, Holder will not enter into or effect “short sales” of the Common
Stock or hedging transaction which establishes a net short position with respect
to the Common Stock of Company. Company acknowledges and agrees that upon
delivery of a conversion notice by Holder, Holder immediately owns the shares of
Common Stock described in the conversion notice and any sale of those shares
issuable under such conversion notice would not be considered short sales.

 

[Signature Page Follows]

 



 8 

 

 



IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

 

COMPANY:

     

MyDx, Inc.

        By: /s/ Daniel Rida Yazbeck   Name: Daniel Rida Yazbeck   Title: Chief
Executive Officer

 

 

HOLDER:

     

VISTA CAPITAL INVESTMENTS, LLC.

        By: /s/ David Clark   Name: David Clark   Title: Principal

 

[Signature Page to Convertible Note No. MYDX-1]



 

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

[Company Contact, Position]

MyDx, Inc.

[Company Address]

[Contact Email Address}

 

The undersigned hereby elects to convert a portion of the $                 
Convertible Note issued to Vista Capital Investments, LLC on                  
into Shares of Common Stock of                   according to the conditions set
forth in such Note as of the date written below.

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 10% (ten percent) of the common
stock outstanding. If the number of shares to be delivered represents more than
9.99% of the common stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

 

Date of Conversion:           Conversion Amount:           Conversion Price:    
      Shares to be Delivered:    

 

Shares delivered in name of:

 

VISTA CAPITAL INVESTMENTS, LLC

 

Signature:     By:                             Title:     Vista Capital
Investments, LLC

 

 

 

 

EXHIBIT B

 

TRUE-UP NOTICE

 

[Company Contact, Position]

MyDx, Inc.

[Company Address]

[Contact Email Address}

 

The undersigned hereby gives notice to MyDx, Inc., a                   
corporation (the "Company"), pursuant to that certain Note dated              
     , 20     by and between the Company and the Holder (the "Note"), that the
Holder elects to:

 

  __ Receive fully paid and non-assessable True-Up Shares pursuant to Section
3(b)(v) of the Note (such Additional Origination Shares shall be calculated as
set forth below), or

 

  __ Add to the Outstanding Balance a dollar amount equal to the True-Up Amount
(such True-Up Amount shall be calculated as set forth below).

 

The number of True-Up Shares Holder is entitled to receive is calculated as
follows:

 

Conversion Amount ($      ) /       % of the lowest trade occurring during the
             (      ) consecutive Trading Days immediately preceding the
applicable Conversion Date ($   .      ) - Conversion Amount ($      ) divided
by the Par Value ($   .      ) =

 

____________ True-Up Shares

 

The amount of True-Up Balance to be added to the Outstanding Balance is
calculated as follows:

 

Number of True-Up Shares (        ) * high trade price on the Conversion Date
($_.      )=

 

____________ True-Up Balance

 

Shares delivered in name of:

 

VISTA CAPITAL INVESTMENTS, LLC

 

Signature:     By:                             Title:     Vista Capital
Investments, LLC

 

 

 



 

 